Title: To Benjamin Franklin from Richard Bache, 16 May 1772
From: Bache, Richard
To: Franklin, Benjamin



Dear and Honored Sir
Philadelphia 16th. May 1772
A few Days since per Captain Sparks I did myself the Pleasure. I have not much to say at present, more than that we are all well. These are the best Tidings I can send you at this time, I find but slow Sale for my Goods, but what I do sell, is for Cash, so that I am making no bad Debts; I have not sold enough to enable me to reimburse you per this Opportunity the £60. Sterling you were so kind to lend me, I hope to do it soon. I think I mentioned to you in my Letter by Sparks, that the Case of Stationary, lodged at Hugh Roberts his House, is now at Home, but I have not yet opened it. Governor Franklin tells me he has transmitted you Copy of an Account furnished by Mrs. Parker, which differs very materially from the Account I brought over with me, furnished by you, when we have your Sentiments on that Account, I shall endeavor to get the Balance secured to you. I find Steigle on whom Jacob Scroop’s Bill is drawn, has not yet been applied to for payment of the Bill, I have wrote to him, and expect his answer daily, if he refuses payment, shall make it my Business to find out the Drawer.

The Money you lent John Schutz is not yet paid, his Brother Conrad is dead, and he is very poor, however I shall do my utmost to secure this for you. I find Mr. Hall, collects as much as he can of what is due you, for Newspapers, I mean such Debts as accrued, before your Connection with him, as well as those, in which you are concerned with him, but they come in but slowly, and he is apprehensive a considerable sum will be lost. I have not had time to look into your other Books of Accounts, shall do it as soon as possible.
I take the Liberty of troubling you with a Letter for my Mother, and one for my Sister Lydia, which I beg of you to drop into the Post Office. Also a Letter for Messrs. Robert and Wm. Alexander, which you will be pleased to give to the former if he remains in London, if not, to forward by the post. I am with perfect Esteem Your most Affectionate Son
Richd Bache


I forgot to mention to you, that previous to my return home, Sally had got fitted up for a Store, the lower part of the Old house next to Haddock’s in Market Street, it is an excellent Stand for a dry Good Store and answers the purpose very well. I do not think the little North Room of your house would have done at all. I am Yours &c.
Rd Bache

 
Addressed: To / Benjamin Franklin Esqr.
